REPORT FOR THE QUARTER ENDED September 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-11968 COSMO COMMUNICATIONSCORPORATION (Name of Small Business Issuer in its Charter) FLORIDA 59-2268025 (State or Other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification No) Unit 2 - 55 Travail Road, Markham, Ontario, Canada (Address of Principal Executive Offices) (905) 209-0488 (Issuer's Telephone Number) (Former Name or Former Address, if changed since last Report) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes x No o (2) Yes x No o (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Not applicable Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x (APPLICABLE ONLY TO CORPORATE ISSUERS) State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: November 28, 2007 Common - 40,467,636 shares DOCUMENTS INCORPORATED BY REFERENCE A description of any "Documents Incorporated by Reference" is contained in Item 6 of this Report. Transitional Small Business Issuer Format Yes o No x TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements §Consolidated Balance Sheets 3 §Consolidated Statements of Operations 4-5 §Consolidated Statements of Cash Flows 6 §Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion & Analysis of Financial Condition and Results of Operations 8- 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk factors 15 Item 2. Unregistered Sales of Equity securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5 Other Information 18 Item 6. Exhibits 19 2 COSMO COMMUNICATIONS CORPORATION CONSOLIDATED BALANCE SHEETS September 30, March 31, 2007 2007 (Unaudited) (Audited) ASSETS Current Assets: Cash $ 1,649,252 $ 1,112,228 Accounts receivable 7,251,833 8,917,837 Inventories 14,410,689 9,515,488 Prepaid expenses and deposits 90,054 16,496 Taxes recoverable 502,026 514,327 Deferred taxes 8,317 - Total Current Assets 23,912,171 20,076,376 Equipment, net of depreciation 51,619 56,750 Total Assets $ 23,963,790 $ 20,133,126 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ 1,450,531 $ 1,725,231 Accounts payable to parent company 17,446,863 13,372,367 Advances from parent company 604,627 604,627 Deferred taxes - 123,590 Total Current Liabilities 19,502,021 15,825,815 Stockholders' Equity: Capital stock 2,023,382 2,023,382 Additional paid in capital 27,704,592 27,704,592 Accumulated other comprehensive income (loss) 682,057 (408,005 ) Accumulated deficit (25,948,262 ) (25,012,658 ) Total Stockholders' Equity 4,461,769 4,307,311 Total Liabilities and Stockholders' Equity $ 23,963,790 $ 20,133,126 The accompanying notes are an integral part of these financial statements. 3 COSMO COMMUNICATIONS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30 (Unaudited) 2007 2006 Sales $ 11,747,302 $ 18,438,555 Cost of products sold 10,873,788 17,384,198 Gross profit 873,514 1,054,357 Commission income 198,521 652,760 1,072,035 1,707,117 Expenses: Selling and delivery 584,505 497,693 Salaries and wages 449,423 427,803 General and administrative 281,473 311,661 Loss (gain) on foreign exchange 15,897 (1,678 ) Financial 10,095 48,258 Depreciation 3,718 4,775 1,345,111 1,288,512 Net (loss) income before income taxes (273,076 ) 418,605 Income taxes 99,517 75,908 Deferred income taxes - 1,914 Net (loss) income $ (372,593 ) $ 340,783 Net (loss) income per common share: Basic and diluted $ (0.01 ) $ 0.01 Weighted average common shares outstanding: Basic and diluted 40,467,636 29,104,000 The accompanying notes are an integral part of these financial statements. 4 COSMO COMMUNICATIONS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30 (Unaudited) 2007 2006 Sales $ 19,045,696 $ 37,367,983 Cost of products sold 17,938,716 35,095,027 Gross profit 1,106,980 2,272,956 Commission income 403,550 1,026,569 1,510,530 3,299,525 Expenses: Selling and delivery 960,208 720,226 Salaries and wages 938,583 757,185 General and administrative 481,665 621,628 Financial 38,490 131,401 Loss on foreign exchange 38,179 162,008 Depreciation 7,431 9,768 2,464,556 2,402,216 Net (loss) income before income taxes (954,026 ) 897,309 Income taxes 113,399 202,804 Deferred income taxes (131,906 ) 1,914 Net (loss) income $ (935,519 ) $ 692,591 Net (loss) income per common share: Basic and diluted $ (0.02 ) $ 0.02 Weighted average common shares outstanding: Basic and diluted 40,467,636 29,104,000 The accompanying notes are an integral part of these financial statements. 5 COSMO COMMUNICATIONS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30 (Unaudited) 2007 2006 Cash Flows from Operating Activities: Net (loss) income $ (935,519 ) $ 692,591 Adjustments to reconcile net loss to net cash (used in) provided by operating activities Depreciation 7,431 9,768 Deferred taxes (131,906 ) 1,914 (1,059,994 ) 704,273 Changes in operating assets and liabilities: Accounts receivable 1,180,519 (7,201,220 ) Inventory (4,895,200 ) (947,751 ) Prepaid expenses and deposits (73,559 ) (221,243 ) Accounts payable and accrued liabilities 210,783 3,193,837 Taxes payable 12,301 (180,891 ) Accounts payable to parent company 4,074,496 4,849,499 Net cash (used in) provided by operating activities (550,654 ) 196,504 Cash Flows from Financing Activities: Advances from parent company - 51,445 Cash Flows from Investing Activities: Acquisition of equipment (2,298 ) (987 ) Effect of foreign currency translation 1,089,976 293,811 Net increase in cash 537,024 540,773 Cash - beginning of period 1,112,228 548,506 Cash - end of period $ 1,649,252 $ 1,089,279 The accompanying notes are an integral part of these financial statements. 6 COSMO COMMUNICATIONS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Nature of Operations Cosmo Communications Corporation and subsidiaries (the "Company" or "Cosmo") market and distribute consumer electronic products. The Company has operations in Hong Kong, United States of America and Canada. Principles of Consolidation The Company includes, in consolidation, its wholly owned subsidiaries, Cosmo Communications Canada Inc., Cosmo Communication USA Corp. and Cosmo Communications (H.K.) Limited. All significant intercompany transactions and balances have been eliminated upon consolidation. Recent Accounting Pronouncement In September 2006, the FASB issued SFASNo.157, Fair Value Measurements. SFAS157 defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. SFAS157 applies under other accounting pronouncements that require or permit fair value measurements and accordingly, does not require any new fair value measurements. SFAS157 is effective for financial statements issued for fiscal years beginning after November15, 2007. The Company is currently in the process of assessing the impact the adoption of SFAS157 will have on its financial statements. 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the information contained in our consolidated financial statements and the notes thereto appearing elsewhere in this quarterly report, and in conjunction with the Management's Discussion and Analysis set forth in (1) our annual report on Form 10-K for the year ended March 31, 2007. As used in this quarterly report, to term “we”, “us”, our”, “Cosmo”, the “Company” or “our company refer to Cosmo Communications Corporation, a Florida corporation. 8 Preliminary Note Regarding Forward-Looking Statements This quarterly report and the documents incorporated herein by reference contain forward-looking statements within the meaning of the federal securities laws, which generally include the plans and objectives of management for future operations, including plans and objectives relating to our future economic performance and our current beliefs regarding revenues we might earn if we are successful in implementing our business strategies. The forward-looking statements and associated risks may include, relate to or be qualified by other important factors. You can identify forward-looking statements generally by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “should,” “could,” “seeks,” “pro forma,” “anticipates,” “estimates,” “continues,” or other variations of those terms, including their use in the negative, or by discussions of strategies, opportunities, plans or intentions. You may find these forward-looking statements in this Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as throughout this quarterly report. A number of factors could cause results to differ materially from those anticipated by forward-looking statements. These forward-looking statements necessarily depend upon assumptions and estimates that may prove to be incorrect. Although we believe that the assumptions and estimates reflected in the forward-looking statements are reasonable, we cannot guarantee that we will achieve our plans, intentions or expectations. The forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ in significant ways from any future results expressed or implied by the forward-looking statements. Any of the factors described in this quarterly report, including in this Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, could cause our financial results, including our net income (loss) or growth in net income (loss) to differ materially from prior results, which in turn could, among other things, cause the price of our common stock to fluctuate substantially. We base the forward-looking statements on information currently available to us, and we assume no obligation to update them. In addition, readers are also advised to refer to the information contained in our filings with the Commission, especially on Forms 10-K, 10-Q and 8-K, in which we discuss in more detail various important factors that could cause actual results to differ from expected or historic results. It is not possible to foresee or identify all such factors. As such, investors should not consider any list of such factors to be an exhaustive statement of all risks and uncertainties or potentially inaccurate assumptions. Overview Cosmo Communications Corporation (the “Company”, “Cosmo”, “we”, “us” or “our”) was incorporated in the state of Florida in 1983. The Company is engaged in the development, production, distribution, marketing and sale of consumer electronic audio and video equipment, accessories and clocks. Our products are sold primarily in Canada and to selective customers in USA, United Kingdom, and South America through mass merchandisers, department stores, electronic stores, chains, and specialty stores. Our products are currently sold in stores such as Wal-Mart, Super-Stores, Home Hardware, Bargain Shop, and Best Buy/Future Shop. 9 Results of Operations for the Quarter Ended September 30, 2007 (“2007”) and For the Quarter Ended September 30, 2006 (“2006”) The following table sets forth, for the periods indicated, certain items related to our consolidated statements of operations as a percentage of net revenues for the three months ended September 30, 2007 and 2006. Three months ended Three months ended September 30, 2007 September 30, 2006 Sales 100 % 100 % Cost of products sold 92.7 % 94.3 % Gross profit 7.3 % 5.7 % Commission income 1.7 % 3.5 % Expenses: Selling and delivery 5.0 % 2.7 % Salaries and wages 3.8 % 2.3 % General and administrative 2.4 % 1.7 % Financial - 0.3 % (Gain) loss on exchange - - Depreciation - - Net income before income tax (2.2 %) 2.2 % Income tax expense 0.8 % 0.4 % Net income (3.0 %) 1.8 % The following is a discussion and analysis of our results of operations for the above periods: Net Sales: Sales for the three months ended September 30, 2007 decreased by approximately $6.6 million or 36% compared to the corresponding period in 2006. The decrease in sales was because of the loss of sales of DVD and television products. The cost of our DVD products increased in 2007 due to additional license fees we were required to pay to the “6C” Group of Japanese electronic manufacturers who collectively own the patent of the DVD technology. After we passed the additional costs to our customers, we lost sales to our competitors. In order to compensate for the lost sales in the DVD and television categories, we promoted the licensed Disney brand name of youth electronics. Disney electronics now comprised 33% of our net sales in this quarter since we launched this line in April 2007. Sales in the next quarter are expected to improve for the holiday season. 10 Cost of Sales and Gross Margin: Gross margin was 7.3% for the three months ended September 30, 2007 as compared to 5.7% for the same period in 2006. The increase reflects a more diversified product mix and the switch from direct import sales to domestic sales. Disney products have a higher gross margin than our own brand named DVD and television products, which in turn increased our gross margin in the current quarter. We also had an increase in domestic sales in the current quarter which made up 46% of the current quarter total sales compared with 11% in the same quarter in 2006. Domestic selling prices include costs such as freight and warehousing handling. Commission Income: Commission income decreased by $454,000 or 70% for the three months ended September 30, 2007. The decrease in commission income is a result of the loss in the DVD and television market in Canada and loss in revenue in the reverse logistic handling operation. Since we do not have any minimum fee contracts with our customers, the amount of defective returns we handle will always fluctuate outside of our control. Selling, General and Administrative Expenses: Salaries and wages increased by 5% for the three months ended September 30, 2007 compared with the same period in 2006. The increase was due to additional staff hired to operate the sales office in the US. Our general and administrative expense in this quarter decreased by 10% for the three months ended September 30, 2007 compared with the same period in 2006. We reduced our expenses in product design and packaging and translation services resulting from our decrease in sales. Professional fees have also decreased. Selling and delivery expenses increased by 17% for the three months ended September 30, 2007 compared with corresponding quarter in 2006. We incurred higher delivery expenses due to new sales in the United States. All the sales in the US were shipped domestically out of our warehouses. Interest Expenses: Interest and finance charges decreased by 66% for the three months ended September 30, 2007 compared with the same quarter in 2006. In March 2007, we converted a related party loan in exchange for common shares. In addition, bank charges and interest in handling and collecting the bills of sales were reduced substantially due to reduction of our direct import sales. Net Earnings: The net loss for the three months ended September 30, 2007 was $372,593, compared with a net income of $340,783 in the corresponding period in 2006. The decrease was attributed by lower sales and higher selling and delivery expenses. We expect the sales of our Disney line will improve in the next quarter during the holiday season. We are also working to search for new products to increase our sales revenue. 11 Liquidity and Capital Resources During the six months ended September 30, 2007, net cash used in operating activities was $550,654. The main source of our working capital during this quarter came from financing from our vendors, mostly our parent company for goods supplied on open credit. We have also reduced our trade receivables. The ratio of current assets to current liabilities was 1.23 to 1, as compared to 1.27 to 1 on March 31, 2007. Our ratio of current assets to current liabilities is consistent with the prior period and reflective of our normal operating activities. During the next quarter, we plan on financing our operation in the same way we did this quarter. We expect our vendors will continue to support us in financing our inventory. Seasonal and Quarterly Results Historically, our operations have been seasonal, with the highest net sales occurring in the second and third quarters (reflecting increased orders for electronic audio and video equipment during the Christmas selling months) and to a lesser extent the first and fourth quarters of the fiscal year. Sales in our fiscal second and third quarter, combined, accounted for approximately 46% and 89% of net sales in fiscal 2007 and 2006, respectively. Our results of operations may also fluctuate from quarter to quarter as a result of the amount and timing of orders placed and shipped to customers, as well as other factors. The fulfillment of orders can therefore significantly affect results of operations on a quarter-to-quarter basis. Inflation Inflation has not had a significant impact on the Company's operations. The Company has historically passed any price increases on to its customers since prices charged by the Company are generally not fixed by long-term contracts. Critical Accounting Policies and Estimates The methods, estimates and judgments Cosmo uses in applying its accounting policies have a significant impact on the results reported in its consolidated financial statements. Cosmo evaluates its estimates and judgments on an on-going basis. Cosmo bases its estimates on historical experience and assumptions that Cosmo believes to be reasonable under the circumstances. Cosmo’s experience and assumptions form the basis for its judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may vary from what Cosmo anticipates and different assumptions or estimates about the future could change its reported results. Cosmo believes the following accounting policies are the most critical to Cosmo, in that they are important to the portrayal of Cosmo’s consolidated financial statements and they require Cosmo’s most difficult, subjective or complex judgments in the preparation of its consolidated financial statements: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. These estimates are reviewed periodically, and, as adjustments become necessary, they are reported in earnings in the period in which they become known. 12 Revenue Recognition Sales, net of estimated sales returns, are recognized upon passage of title to the customer. This occurs upon shipment or upon receipt by the customer depending on the country of the sale and the agreement with the customer. Revenue is recognized if persuasive evidence of an agreement exists, the sales price is fixed or determinable, and collectability is reasonably assured. Commission income is derived from reverse logistic services that consist of handling other distributor companies returned goods. In providing these services, the Company acts as an agent or broker without assuming the risks and rewards of ownership of the goods and therefore reports the commissions on a net basis. Revenue is recognized based on the completion of the contracted services. Inventories Inventories are valued at the lower of cost or net realizable value. Cost is determined on a first-in, first-out basis. Inventory is comprised of finished products that the Company intends to sell to its customers. The Company periodically makes judgments and estimates regarding the future utility and carrying value of its inventory. The carrying value of inventory is periodically reviewed and impairments, if any, are recognized when the expected future benefit from the inventory is less than its carrying value. The Company has inventory reserves for estimated obsolescence or unmarketable inventory which is equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. Foreign Translation Adjustment The accounts of the foreign subsidiaries were translated into U.S. dollars in accordance with the provisions of SFAS No. 52, Foreign Currency Translation. Management has determined that the Hong Kong dollar is the functional currency of the Hong Kong subsidiaries and the Canadian dollar is the functional currency of the Canadian subsidiary. Certain current assets and liabilities of these foreign entities are denominated in U.S. dollars. In accordance with the provisions of SFAS 52, transaction gains and losses on these assets and liabilities are included in the determination of income for the relevant periods. Adjustments resulting from the translation of the financial statements from their functional currencies to United States dollars are accumulated as a separate component of accumulated other comprehensive income and have not been included in the determination of income for the relevant periods. Income Taxes The Company accounts for income taxes pursuant to SFAS No. 109, Accounting for Income Taxes. Deferred tax assets and liabilities are recorded for differences between the financial statement and tax basis of the assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is recorded for the amount of income tax payable or refundable for the period increased or decreased by the change in deferred tax assets and liabilities during the period. 13 Fair Value of Financial Instruments The Company's financial instruments include cash and cash equivalents, receivables, payables, and advances from the parent company. The estimated fair value of financial instruments has been determined by the Company using available market information and valuation methodologies. Considerable judgment is required in estimating fair value. Accordingly, the estimates may not be indicative of the amounts the Company could realize in a current market exchange. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There has been no material changes in the Company’s market risk during the second fiscal quarter ended September 30, 2007. For additional information, refer to the Company’s Annual Report on Form10-K for the fiscal year ended March 31, 2007. ITEM 4. CONTROLS AND PROCEDURES We maintain disclosure controls and procedures that are designed to be effective in providing reasonable assurance that information required to be disclosed in our reports under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, and that such information is accumulated and communicated to our management to allow timely decisions regarding required disclosure. In designing and evaluating disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable, not absolute assurance of achieving the desired objectives. Also, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. The design of any system of controls is based, in part, upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of management, including our chief executive officer and principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act. Based upon that evaluation, management concluded that our disclosure controls and procedures are effective to cause the information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods prescribed by SEC, and that such information is accumulated and communicated to management, including our chief executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. There was no change in our internal controls over financial reporting identified in connection with the requisite evaluation that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 14 PART II - OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS We are from time to time involved in routine litigation incidental to our business, most of which is adequately covered by insurance and none of which is expected to have a material adverse affect on our business, financial condition or results of operation. Our subsidiary company in Canada is a defendant in a lawsuit concerning a certain agreement violation for a sum of $100,000 filed in March 2007. The case has been referred to our Canadian attorney for further advice and action. ITEM 1A. - RISK FACTORS We have significant working capital needs and if we are unable to obtain additional financing when needed, we may not have sufficient cash flow to continue operations. Our cash on hand is limited. We will finance our working capital needs from the collection of accounts receivable and sales of existing inventory. As of September 30, 2007, our inventory was valued at $14 million. If these sources do not provide us with adequate financing, we will be seeking financing from our factories. If we are not able to obtain adequate financing from our factories when needed, it will have a material adverse effect on our cash flow and our ability to continue operations. A small number of our customers account for a substantial portion of our revenues, and the loss of one or more of these key customers could significantly reduce our revenues and cash flow. We rely on Starlight to manufacture and produce the majority of our CD players, DVD players and television sets and if Starlight does not support our delivery schedule, it would affect our revenues and profitability. We believe that because Starlight has a substantial investment in our operations they will support us unconditionally. In the event of disruption in its factory, Starlight will source outside factories to manufacture our products but we risk losing sales and goodwill to our customers. We are subject to pressure from our customers relating to price reduction and financial incentive and if we are pressured to make these concessions to our customers, it will reduce our revenues and profitability. Because there is intense competition in the consumer electronic market, we are subject to pricing pressure from our customers. Many of our customers have demanded that we lower our prices or they will purchase from our competitor's products. If we do not meet our customer's demands for lower prices, we will not sell as many products. We are also subject to pressure from our customers regarding certain financial incentives, such as return credits or advertising allowances, which effectively reduce our profit. We have historically offered advertising allowances to our customers because it is standard practice in the retail industry. We experience difficulty forecasting the demand for our products and if we do not accurately forecast demand, our revenues, net income and cash flow may be affected. Because of our reliance on manufacturers in China for our products, our production lead times range from one to four months. Therefore, we must commit to production in advance of customers orders. It is difficult to forecast customer demand because we do not have any scientific or quantitative method to predict this demand. Our forecasting is based on management's general expectations about customer demand, the general strength of the retail market and management's historical experiences. In the past, our experienced management team has been able to plan our production and inventory requirements without building excessively high inventory. 15 Our gross profit margins are always under the pressure of a continued competitive market in the future. Over the past year, our gross profit margins have generally decreased due to price competition. We expect that our gross profit margin might decrease under downward pressure in fiscal 2008 but we are also putting pressure on our manufacturers to lower their production costs. During the current quarter, we have had some success in our manufacturers lowering their costs. Our business is seasonal and therefore our annual operating results will depend, in large part, on our sales during the relatively brief holiday season. Sales of consumer electronics in the retail channel are highly seasonal, with a majority of retail sales occurring during the period from September through December in anticipation of the holiday season, which includes Christmas. A substantial portion of our sales occur during the second quarter ended September 30 and the third quarter ended December 31. Combined sales in our second and third quarter historically account for approximately 50% of total sales. If Cosmo does not continue to develop, introduce and achieve market acceptance of new and enhanced products, sales may decrease. The consumer electronic industry is characterized by rapid technological change, frequent new product introductions and enhancements and ongoing customer demands for greater performance. In addition, the average selling price of an electronic product has historically decreased over its life cycle, and we expect that trend to continue. As a result, our products may not be competitive if we fail to introduce new products or product enhancements that meet evolving customer demands. The development of new products is complex, and we may not be able to complete development in a timely manner. To introduce products on a timely basis, we must: · accurately define and design new products to meet market needs; · design features that continue to differentiate our products from those of our competitors; · update our manufacturing process technologies; · identify emerging technological trends in our target markets; · anticipate changes in end-user preferences with respect to our customers' products; · introduce products to market on a timely basis at competitive prices; and · respond effectively to technological changes or product announcements by our competitors. We believe that we will need to continue to enhance our products and develop new merchandise to keep pace with competition, technological developments, and to achieve market acceptance for our products. At the same time, we are identifying other products which may be different from audio and video equipment. Our products are shipped from China and any disruption of shipping could prevent or delay our customers’ receipt of inventory. We rely principally on independent ocean carriers to ship virtually all of the products that we import to our warehouse facility in Toronto, Canada and in LA, USA. Retailers that take delivery of our products in China rely on a variety of carriers to import those products. Any disruptions in shipping, whether in Toronto, LA or China, caused by labor strikes, other labor disputes, terrorism, and international incidents may prevent or delay our customers' receipt of inventory. If our customers do not receive their inventory on a timely basis, they may cancel their orders or return products to us. Consequently, our revenues and net income would be affected. 16 Our manufacturing operations are located in the People’s Republic of China, subjecting us to risks common in international operations. If there is any problem with the manufacturing process, our revenues and net profitability may be affected. We are using nine factories in the People's Republic of China to manufacture the majority of our products. These factories will be producing all of our products in fiscal 2008. Our arrangements with these factories are subject to the risks of running business abroad, such as import duties, trade restrictions, work stoppages, and foreign currency fluctuations, limitations on the repatriation of earnings and political instability, which could have an adverse impact on our business. Furthermore, we have limited control over the manufacturing processes themselves. As a result, any difficulties encountered by our third-party manufacturers that result in product defects, production delays, cost overruns or the inability to fulfill orders on a timely basis could adversely affect our revenues, profitability and cash flow. Also, since we do not have written agreements with any of these factories, we are subject to additional uncertainty if the factories do not deliver products to us on a timely basis. We depend on third party suppliers for parts for our products, and if we cannot obtain supplies as needed, our operations will be severely damaged. Our growth and ability to meet customer demand depends in part on our ability to obtain timely deliveries of our electronic products. We rely on third party suppliers to produce the parts and materials we use to manufacture and produce these products. If our suppliers are unable to provide our factories with the parts and supplies, we will be unable to produce our products. We cannot guarantee that we will be able to purchase the parts we need at reasonable prices or in a timely fashion. In the last several years, there have been shortages of certain components that we use in our DVD players. If we are unable to anticipate any shortages of parts and materials in the future, we may experience severe production problems, which would impact our sales. We are exposed to the credit risk of our customers who are experiencing financial difficulties, and if these customers are unable to pay us, our revenues and profitability will be reduced. We sell products to retailers, including department stores, hardware stores and specialty stores. In the past, we have been diligent to screen credit worthiness of our customers and experience of bad debts has been insignificant. Deterioration in the financial condition of our customers could have a material adverse effect on our revenues and future profitability. Our common stock currently is not actively traded on the OTC bulletin board. Our common stock is inactive and has no bid and ask price. We believe that if we can establish a pattern of profitability in the near future, our common stock may be more actively traded. The loss of their largest customer or significant reductions in their purchases of Cosmo’s products would reduce sales. This significant customer accounts for approximately 91% of Cosmo’s sales in the current quarter. Cosmo anticipates that this customer will continue to account for a significant portion of Cosmo’s sales for the foreseeable future, but is not obligated to any long-term purchases. They have considerable discretion to reduce, change or terminate purchases of Cosmo’s products. Cosmo cannot be certain that it will retain this customer or maintain a favorable relationship. 17 If Cosmo fails to manage its inventory effectively, Cosmo could incur additional costs or lose sales. Cosmo customers have many brands to choose from when they decide to order products. If Cosmo cannot deliver products quickly and reliably, customers will order from a competitor. Cosmo must stock enough inventories to fill orders promptly, which increases Cosmo’s financing requirements and the risk of inventory obsolescence. Because competition has forced Cosmo to shorten its product life cycles and more rapidly introduce new and enhanced products, while simultaneously sourcing more products overseas and carrying larger inventories, there is a significant risk that Cosmo’s inventory could become obsolete. Currency fluctuations may reduce the profitability of Cosmo’s foreign sales. Cosmo currently makes sales to Canadian and certain European dealers and distributors in their respective currencies. However, as part of the transition to local distributors, an increasing portion of Cosmo’s sales are denominated in U.S.dollars. If Cosmo is unsuccessful in its transition to distributors, Cosmo’s exposure to gains and losses on foreign currency transactions will continue. Cosmo does not trade in derivatives or other financial instruments to reduce currency risks. In some instances this will subject Cosmo’s earnings to fluctuations because Cosmo is not protected against substantial currency fluctuations. ITEM 2. - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable. ITEM 3. - DEFAULTS UPON SENIOR SECURITIES Not applicable. ITEM 4. - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. ITEM 5. - OTHER INFORMATION Not applicable. 18 ITEM 6. - EXHIBITS The following exhibits are being filed as part of this quarterly report: Exhibit No. Description 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934. 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934. 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COSMO COMMUNICATIONS CORPORATION By: /s/ Peter Horak Name: Peter Horak Title: Chief Executive Officer Date: November 27, 2007 By: /s/ Carol Atkinson Name: Carol Atkinson Title: Chief Financial Officer Date: November 27, 2007 19
